Exhibit 10.2

FIRST AMENDMENT TO AMENDED AND RESTATED

GUARANTEE AND COLLATERAL AGREEMENT

FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT (this
“Agreement”), dated as of June 12, 2013, to that certain Amended and Restated
Guarantee and Collateral Agreement, dated as of November 30, 2012 (as amended,
supplemented or otherwise modified through the date hereof, the “Guarantee and
Collateral Agreement”) made by MARRIOTT VACATIONS WORLDWIDE CORPORATION(“MVWC”),
MARRIOTT OWNERSHIP RESORTS, INC. (the “Borrower”), and certain Subsidiaries of
the Borrower (the “Subsidiary Guarantors”; and MVWC, the Borrower and each
Subsidiary Guarantor, individually a “Grantor” and collectively, the
“Grantors”), in favor of JPMORGAN CHASE BANK, N.A., as administrative agent for
the Lenders (together with its successor(s) thereto in such capacity, the
“Administrative Agent”).

RECITALS:

WHEREAS, the Guarantee and Collateral Agreement is a Loan Document as defined in
that certain Amended and Restated Credit Agreement, dated as of November 30,
2012 (as amended, supplemented or otherwise modified through the date hereof,
the “Credit Agreement”), among MVWC, the Borrower, the several lenders from time
to time parties thereto (the “Lenders”) and the Administrative Agent;

WHEREAS, pursuant to Section 10.1 of the Credit Agreement, a Loan Document may
be amended by a written document entered into by the Administrative Agent, with
the consent of the Required Lenders;

WHEREAS, pursuant to Section 3 of the First Amendment to the Credit Agreement,
dated as of the date hereof, among MVWC, the Borrower, the Required Lenders and
the Administrative Agent, the Required Lenders have authorized the
Administrative Agent to enter into an amendment to the Guarantee and Collateral
Agreement; and

WHEREAS, the parties now wish to amend the Guarantee and Collateral Agreement in
certain respects.

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Defined Terms. Unless otherwise specifically defined herein, each
term used herein (including in the recitals above) has the meaning assigned to
such term in the Credit Agreement or the Guarantee and Collateral Agreement, as
the context may require.

Section 2. Amendment to Guarantee and Collateral Agreement.

2.1 Amendments to Section 1 of the Guarantee and Collateral Agreement.

(a) The term “Qualified ECP Guarantor” shall be inserted in proper alphabetical
order:

“Qualified ECP Guarantor”: in respect of any Swap Obligation, each Loan Party
that, at the time the relevant guarantee (or grant of the relevant security
interest, as applicable) becomes effective with respect



--------------------------------------------------------------------------------

to such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” with respect to such Swap
Obligation at such time by entering into a keepwell pursuant to section
1a(18)(A)(v)(II) of the Commodity Exchange Act.”

(b) The definition of “Borrower Obligations” shall be amended by inserting the
following proviso immediately prior to the “.” at the end thereof:

“; provided, that for purposes of determining any Guarantor Obligations of any
Guarantor, the definition of “Borrower Obligations” shall not create any
guarantee by any Guarantor of (or grant of security interest by any Guarantor to
support, if applicable) any Excluded Swap Obligations of such Guarantor”

(c) The definition of “Guarantor Obligations” shall be amended by inserting the
following proviso immediately prior to the “.” at the end thereof:

“; provided, that Guarantor Obligations shall not include any Excluded Swap
Obligations”

2.2 Amendments to Section 2 of the Guarantee and Collateral Agreement.

(a) The first sentence of Section 2.1(a) shall be amended by inserting the words
“(other than, with respect to any Guarantor, any Excluded Swap Obligations of
such Guarantor)” after the words “Borrower Obligations”.

(b) A new Section 2.8 shall be inserted as follows:

“2.8. Keepwell. The Borrower shall at all times designate a Qualified ECP
Guarantor (determined by the Borrower in its sole discretion) and such Qualified
ECP Guarantor shall absolutely, unconditionally, and irrevocably undertake to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under this guarantee in respect
of any Swap Obligation (provided, however, that such Qualified ECP Guarantor
shall only be liable under this Section 2.8 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 2.8, or otherwise under this guarantee, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of such Qualified ECP Guarantor under this
Section 2.8 shall remain in full force and effect until all the Borrower
Obligations and the obligations of each Guarantor under the guarantee contained
in this Section 2 shall have been satisfied by payment in full, no Letter of
Credit shall be outstanding and the Commitments shall be terminated,
notwithstanding that from time to



--------------------------------------------------------------------------------

time during the term of the Credit Agreement the Borrower may be free from any
Borrower Obligations. The Borrower certifies on behalf of such Qualified ECP
Guarantor that it intends that this Section 2.8 constitute, and this Section 2.8
shall be deemed to constitute, a “keepwell, support or other agreement” for the
benefit of each other Guarantor for all purposes of section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.”

2.3 Amendments to Section 6.5 of the Guarantee and Collateral Agreement.
Section 6.5 of the Guarantee and Collateral Agreement shall be amended by
inserting the following sentence at the end thereof:

“Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.”

Section 3. Conditions. This Agreement shall become effective on the date this
Agreement shall have been duly executed and delivered by the Grantors and the
Administrative Agent.

Section 4. Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with the laws of the State of New York.

Section 5. Effect of This Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or Agent
under the Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
party to a consent to, or a waiver, amendment, modification or other change of,
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Loan Document in similar or different
circumstances.

Section 6. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

Section 7. Miscellaneous. This Agreement shall constitute a Security Document
and a Loan Document for all purposes of the Credit Agreement. The Borrower shall
pay all reasonable fees, costs and expenses of the Administrative Agent incurred
in connection with the negotiation, preparation and execution of this Agreement
and the transactions contemplated hereby.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

MARRIOTT VACATIONS WORLDWIDE CORPORATION By:  

/s/ Joseph Bramuchi

  Name:   Joseph Bramuchi   Title:   Vice President MARRIOTT OWNERSHIP RESORTS,
INC. By:  

/s/ Joseph Bramuchi

  Name:   Joseph Bramuchi   Title:   Vice President

[Signature Page to First Amendment to Amended and Restated Guarantee and
Collateral Agreement]



--------------------------------------------------------------------------------

E-CRM CENTRAL, LLC

EAGLE TREE CONSTRUCTION, LLC

HARD CARBON, LLC

HEAVENLY RESORT PROPERTIES, LLC

K D KAPULE LLC

KAUAI LAGOONS HOLDINGS LLC

KAUAI LAGOONS LLC

KAUAI LAGOONS VESSELS LLC

MARRIOTT KAUAI OWNERSHIP RESORTS, INC.

MARRIOTT OVERSEAS OWNERS SERVICES CORPORATION

MARRIOTT OWNERSHIP RESORTS PROCUREMENT, LLC

MARRIOTT RESORTS HOSPITALITY CORPORATION

MARRIOTT RESORTS SALES COMPANY, INC.

MARRIOTT RESORTS TITLE COMPANY, INC.

MARRIOTT RESORTS, TRAVEL COMPANY, INC.

MARRIOTT VACATION PROPERTIES OF FLORIDA, INC.

MARRIOTT’S DESERT SPRINGS DEVELOPMENT CORPORATION

MH KAPALUA VENTURE, LLC

MORI GOLF (KAUAI), LLC

MORI MEMBER (KAUAI), LLC

MORI RESIDENCES, INC.

MTSC, INC.

MVW OF NEVADA, INC.

MVW US HOLDINGS, INC.

R.C. CHRONICLE BUILDING, L.P.

RBF, LLC

RCC (GP) HOLDINGS LLC

RCC (LP) HOLDINGS L.P.

RCDC 942, L.L.C.

RCDC CHRONICLE LLC

THE COBALT TRAVEL COMPANY, LLC

THE LION & CROWN TRAVEL CO., LLC

THE RITZ-CARLTON DEVELOPMENT COMPANY, INC.

THE RITZ-CARLTON MANAGEMENT COMPANY, L.L.C.

THE RITZ-CARLTON SALES COMPANY, INC.

THE RITZ-CARLTON TITLE COMPANY, INC.

By:  

/s/ Joseph Bramuchi

  Name:   Joseph Bramuchi   Title:   Vive President

 

[Signature Page to First Amendment to Amended and Restated Guarantee and
Collateral Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:  

/s/ Marc Costantino

  Name:   Marc Costantino   Title:   Executive Director

 

[Signature Page to First Amendment to Amended and Restated Guarantee and
Collateral Agreement]